
	

113 S2283 IS: NATO Alliance Recognition and Promotion Act
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2283
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Johnson of Wisconsin (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To encourage enhanced security cooperation with European allies and continued  enlargement of
			 the North Atlantic Treaty Organization.
	
	
		
			1.
			Short title
			This Act may be cited as the NATO Alliance Recognition and Promotion Act.
		
			2.
			Findings
			Congress makes the following findings:
			
				(1)
				On March 12, 2014, the North Atlantic Treaty Organization (NATO) marked the 15th anniversary of
			 enlargement through the accession of 3 Central European countries: the
			 Czech Republic, Poland, and Hungary.
			
				(2)
				On March 29, 2014, NATO marked the 10th anniversary of enlargement through the accession of 7
			 Central European countries: Bulgaria, Estonia, Latvia, Lithuania, Romania,
			 Slovakia, and Slovenia.
			
				(3)
				On April 1, 2014, NATO marked the 5th anniversary of enlargement through the accession of Albania
			 and Croatia.
			
				(4)
				The incorporation of these European countries into NATO has contributed toward a vision of Europe
			 that is aimed at promoting stability and cooperation and building a Europe
			 whole and free, united in peace, democracy, and common values.
			
				(5)
				Since joining the Alliance, these 12 member states have contributed to numerous NATO-led peace and
			 security and stability operations, including the
			 International Security Assistance Force (ISAF) mission in Afghanistan.
			
			3.
			Statement of Congress
			Congress declares that—
			
				(1)
				NATO has been the cornerstone of transatlantic security cooperation and an enduring instrument for
			 promoting peace and stability in Europe and around the world for over 65
			 years;
			
				(2)
				the incorporation of the Czech Republic, Poland, Hungary, Bulgaria, Estonia, Latvia, Lithuania,
			 Romania, Slovakia, Slovenia, Albania, and Croatia has been essential to
			 the success of NATO in this modern era and has strengthened the list of
			 key European allies of the United States;
				(3)
				since joining NATO, these member states have remained committed to the collective defense of the
			 Alliance and have demonstrated their will and ability to contribute to
			 transatlantic solidarity and assume increasingly more responsibility for
			 efforts to promote 
			 international peace and security;
			
				(4)
				these NATO member states have become reliable partners and supporters of aspiring members, and the
			 United States recognizes their continued efforts to aid in further NATO
			 enlargement initiatives;(5)recent regional aggression has highlighted the importance of a strong, inclusive NATO alliance,
			 with robust defense capabilities;
				(6)
				the commitment by these NATO members to Alliance principles and active participation in Alliance
			 initiatives demonstrates the success of NATO’s Open-Door Policy;(7)the United States, as a means of continuous and effective self-help and mutual aid, will continue
			 to work with allies to maintain and improve our individual and
			 collective Allied capacity;  and(8)the United States will remain committed to enhancing security cooperation with European
			 allies and maintaining a military presence in Europe as a means of
			 promoting Allied interoperability and capabilities and providing visible
			 assurance to NATO allies in the region.
			4.
			Sense of Congress
			It is the sense of Congress—
			
				(1)
				to reaffirm the commitment of the United States to collective defense  under Article 5 of the NATO
			 Treaty;(2)that NATO members should review defense spending to ensure sufficient funding related to individual
			 and
			 collective capacity; and(3)that the United States, together with NATO allies, should continue to pursue enlargement
			 initiatives for
			 aspirant countries.
